Name: Commission Regulation (EC) No 2821/94 of 21 November 1994 re-establishing the levying of customs duties and ending the charges against tariff ceilings opened in 1994, on certain textile products originating in Indonesia, India, Thailand, Pakistan and South Korea, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: tariff policy;  Asia and Oceania;  leather and textile industries
 Date Published: nan

 22. 11 . 94 Official Journal of the European Communities No L 299/3 COMMISSION REGULATION (EC) No 2821/94 of 21 November 1994 re-establishing the levying of customs duties and ending the charges against tariff ceilings opened in 1994, on certain textile products originating in Indonesia, India, Thailand, Pakistan and South Korea, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff preferences for 1991 in respect of textile products originating in developing countries (1), extended for 1994 by Regulation (EC) No 3668/93 (2), and in particular Article 12 thereof, Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded from 1 July to 31 December 1994 for each category of products subjected in Annexes I and II thereto to individual ceilings within the limits of the quantities specified in column 8 of its Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Whereas as provided for in the third paragraph of Article 12 of the abovementioned Regulation, the Commission may, after the preferential period, take measures to stop quantities being charged against any particular tariff limit if these limits were exceeded particularly as a result of regularizations of imports actually made during the preferential tariff period ; Whereas, in respect of products of the order Nos and origins indicated in the table below, the relevant ceilings were fixed at the levels indicated in that table ; whereas that ceiling was reached on the date indicated below, by charges of the imports into the Community of the products in question ; Order No Origin Period Ceiling Date 40.0385 India 1.1-30. 6.1994 0,5 tonnes 19. 4.1994 1 . 7-31 . 12. 1994 0,5 tonnes 1 . 9 . 1994 40.0410 Thailand 1.1-30. 6.1994 375 tonnes 10. 3.1994 1.7-31 . 12. 1994 375 tonnes 21 . 9. 1994 40.0780 Thailand 1.1-30 . 6. 1994 80 tonnes 8 . 2.1994 1.7-31 . 12. 1994 80 tonnes 19. 9.1994 40.1010 Pakistan 1.-30 . 6.1994 4 tonnes 20. 4.1994 1.7-31.12.1994 4 tonnes 19. 9.1994 40.1130 Indonesia 1.1-30. 6.1994 13 tonnes 10. 3.1994 1.7-31 . 12. 1994 13 tonnes 21 . 9 . 1994 40.1240 South Korea 1 . 1-30. 6. 1994 1 019 tonnes 12. 4. 1994 1 . 7-31 . 12. 1994 1 019 tonnes 12. 10. 1994 Whereas it is appropriate to re-establish the levying of customs duties and to take measures to stop quantities being charged against the said ceilings for the products in question, (  ) OJ No L 370, 31 . 12. 1990, p. 39. (2) OJ No L 338 , 31 . 12. 1993, p. 22. No L 299/4 Official Journal of the European Communities 22. 11 . 94 HAS ADOPTED THIS REGULATION : Article 1 1 . The levying of customs duties, suspended from 1 July to 31 December 1994, pursuant to Regulation (EEC) No 3832/90, shall be re-established on imports into the Community of the products indicated in the table below : 2. No further quantities shall be charged against the tariff ceilings opened from 1 January to 30 June 1994 by Regulation (EEC) No 3832/90, relating to the products indicated in the table below : Description Order No Category (Unit) CN code Origin 40.0385 38 B ex 6303 91 00 Net curtains, other than knitted or India ex 6303 92 90 crocheted ex 6303 99 90 40.0410 410 5401 10 11 Yarn of synthetic filament (continuous), Thailand 5401 10 19 not put up for retail sale, other than . non-textured single yarn untwisted or 5402 10 10 with a twist of not more than 50 turns 5402 10 90 per metre 5402 20 00 5402 31 10 5402 31 30 5402 31 90 5402 32 00 5402 33 10 5402 33 90 5402 39 10 5402 39 90 5402 49 10 5402 49 91 5402 49 99 5402 51 10 5402 51 30 5402 51 90 5402 52 10 5402 52 90 5402 59 10 5402 59 90 5402 61 10 5402 61 30 5402 61 90 5402 62 10 5402 62 90 5402 69 10 5402 69 90 ex 5604 20 00 ex 5604 90 00 40.0780 780 6203 41 30 Garments, other than knitted or Thailand 6203 42 59 crocheted excluding garments of 6203 43 39 categories 6, 7, 8, 14, 15, 16, 17, 18, 21 , 6203 49 39 26, 27, 29, 68, 72, 76 and 77 6204 61 80 6204 61 90 6204 62 59 6204 62 90 6204 63 39 6204 63 90 6204 69 39 6204 69 50 6210 40 00 6210 50 00 6211 31 00 621 1 32 90 621 1 33 90 6211 41 00 6211 42 90 6211 43 90 22. 11 . 94 Official Journal of the European Communities No L 299/5 Order No Category (Unit) CN code Description Origin 40.1010 101 ex 5607 90 00 Twine, cordage, ropes and cables, Pakistan plaited or not, other than of synthetic fibres 40.1130 113 6307 10 90 Floor cloths, dish cloths and dusters Indonesia other than knitted or crocheted 42.1240 124 5501 10 00 Synthetic staple fibres South Korea 5501 20 00 5501 30 00 5501 90 00 5503 10 11 5503 10 19 5503 10 90 5503 20 00 5503 30 00 5503 40 00 5503 90 10 5503 90 90 5505 10 10 5505 10 30 5505 10 50 5505 10 70 5505 10 90 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 25 November 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 November 1994. For the Commission Christiane SCRIVENER Member of the Commission